Citation Nr: 1233903	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-48 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to malaria pills and/or the Anthrax vaccine.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.  Entitlement to service connection for a physical disability, claimed as secondary to malaria pills.  



REPRESENTATION

Appellant represented by: Eric A. Gang, Attorney

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1977, February 2003 to June 2004, and from September 2005 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This case was also developed on the matters of service connection for kidney, skin, venous and lumbar spine disabilities and sleep apnea, and increased ratings for asthma, high blood pressure, bilateral heel disability and allergic rhinitis.  The Veteran filed a timely notice of disagreement following notification of the October 2010 rating action and a statement of the case was issued in March 2012.  There has been no substantive appeal filed following the issuance of the statement of the case and these matters are not before the Board at this time.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.)

The issues of whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder and service connection for fibromyalgia, GERD, and a physical disability claimed as secondary to malaria pills are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  
FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative changes in the cervical spine had their onset during active service.  


CONCLUSION OF LAW

Degenerative changes of the cervical spine were incurred during active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Given the fully favorable decision with respect to the Veteran's cervical spine disability, discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for certain chronic disorders, including arthritis, are presumed to have been incurred in service if manifested to a degree of 10 percent within one year following active service.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this context, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 reflects that degenerative arthritis (hypertrophic or osteoarthritis), when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion of the cervical spine is evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has asserted that service connection is warranted for a cervical spine disability because he incurred an injury to his neck during military service.  Specifically, the Veteran has asserted that he injured his neck/upper back in a humvee accident while serving in Santiago Salinas, Puerto Rico.  See February 2009 VA Form 21-4176.  

The service treatment records from the Veteran's periods of active military service reflect that the Veteran complained of neck pain on two occasions.  In March 2006, the Veteran reported suffering from pain on the right side of his neck.  In October 2006, the Veteran complained of pain in his back which ranged from his spine to his left shoulder and upper back.  The assessment at that time was a muscle strain.  Otherwise, the service treatment records are negative for any complaints, treatment, or findings related to a neck or cervical spine injury incurred during the Veteran's active service.  

A service department record reflects that, in March 2007 while performing reconnaissance (RECON), the Veteran suffered an injury to his neck after the vehicle in which he was riding unexpectedly hit a ditch.  The report reflects that the Veteran was on inactive duty training at the time and was subsequently treated at a civilian hospital.  See March 2007 DA Form 2173.  Associated treatment records show that the Veteran was treated for trauma to his neck.  See treatment records from Cristo Redentor Hospital.  

Additional treatment records reflect that the Veteran continued to complain of pain affecting his upper back and neck.  See VA treatment records dated from 2004 to 2011.  In August 2007, the Veteran was afforded an X-ray of his cervical spine which revealed degenerative changes at several levels of the cervical spine.  

The clinical evidence reflects treatment for neck pain in service and X-ray evidence of degenerative changes to the cervical spine within the first post service year.  The only intervening trauma to the neck was during a motor vehicle accident while the Veteran was on inactive duty for training.  Subsequently, a VA outpatient treatment record dated May 2008 reflects that the Veteran reported having episodic neck pain with frequent spasms.  An MRI of the cervical spine revealed straightening of the cervical lordosis, which was reported as possibly secondary to muscle spasms versus positioning.  See May 2008 VA treatment record.  

This evidence raises a reasonable doubt as to whether current cervical spine disability is related to service.  Indeed, there is competent lay evidence of pain and muscle spasms in the neck area, while the post service medical evidence reflects that the Veteran manifested degenerative changes in his cervical spine.  Resolving all doubt in the Veteran's favor, his cervical spine degenerative changes were incurred in service.  
ORDER

Entitlement to service connection for degenerative changes of the cervical spine is allowed.  


REMAND

The most recent statement of the case (SOC) in this matter was issued on November 20, 2009.  However, since the issuance of the November 2009 SOC, additional evidence has been associated with the claims file which contains evidence relevant to the remaining claims on appeal.  VA outpatient treatment records dated from 2008 to 2011 and Social Security Administration (SSA) records have been associated with the claims file.  This evidence documents treatment the Veteran has received for a myriad of disabilities, including GERD, fibromyalgia, and a psychiatric disability, including a November 2009 gastroscopy report, a December 2010 bone scan, and a psychiatric evaluation conducted in July 2010.  See SSA records and Virtual VA records.  

The service treatment records reflect that the Veteran received treatment for gastritis in August and November 2006, while he also complained of muscle aches and joints that were swollen, stiff, and painful after returning from deployment in March 2007.  The Veteran has reported suffering from fibromyalgia since service and the post-service treatment records show that he was diagnosed with fibromyalgia in February 2008.  The veteran served in the Southwest Asia theater of operations during the Persian Gulf War and is a "Persian Gulf veteran." See 38 C.F.R. § 3.317(d)(2) (2011).  

Service connection can be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2006 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. §3.317 (2004). 

Effective March 1, 2002, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317 (2011).  

The post-service evidence also reflects that the Veteran was diagnosed with GERD as early as January 2008 and that he continued to seek treatment for gastrointestinal symptoms after service, which have been variously diagnosed as GERD, hiatal hernia and esophagitis.  See March 2008 esophagogastroduodenoscopy (EGD); VA treatment records dated from 2004 to 2011.  

Under the VCAA, VA is obligated to provide an examination or opinion where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted, there is competent evidence of complaints or treatment for gastritis and muscle and joint aches during service, a current diagnosis of GERD and fibromyalgia, and competent and credible lay and/or medical evidence of continuity of gastritis and fibromyalgia symptomatology following service, which is sufficient to provide an indication that the Veteran's current disabilities may be related to the in-service complaints and treatment.  There is, however, no VA examination of record which addresses whether the Veteran currently has fibromyalgia and whether he has GERD due to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Print the Veteran's SSA records that are located on a CD associated with the claims file and associate this evidence with the evidentiary record.  

2. The Veteran should be afforded a VA examination to determine the nature and etiology of any GERD and whether he exhibits fibromyalgia.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  

If GERD is found, the examiner(s) is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that it was incurred in or are the result of his military service.  

In answering the foregoing, the examiner(s) should consider the service treatment records that show the Veteran received treatment for gastritis in August and November 2006.  A rationale must be provided for any opinion offered.  

3. Thereafter, the RO should readjudicate the claims on appeal, taking into account all evidence associated with the record since the November 2009 SOC, including the VA treatment records dated from 2008 to 2011 and the Veteran's SSA records.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


